Citation Nr: 0502890	
Decision Date: 02/07/05    Archive Date: 02/15/05	

DOCKET NO.  02-07 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an infectious 
disease, claimed as Goodpasture's syndrome. 

2.  Entitlement to service connection for a chronic 
gastrointestinal disorder. 

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the left great toe, to include 
claimed arthritis. 

4.  Entitlement to an increased (compensable) evaluation for 
laceration of the scalp.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1971 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
VARO in Phoenix, Arizona, that, among other things, denied 
entitlement to the benefits sought.  

The appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required. 


REMAND

In his substantive appeal dated October 26, 2004, the veteran 
marked the box indicating that he wanted a personal hearing 
before a member of the Board at a local VA office.  A review 
of the record reveals that the veteran has been scheduled in 
the past for hearings, but for various reasons, one has yet 
to take place.  The Board believes the veteran should be 
given one more opportunity to appear for such a hearing.  

In light of the above, the case is REMANDED for the 
following:

1.  The RO should ask the veteran to 
clarify the type of hearing he desires.  
Should he desire one, a hearing should be 
scheduled for him at the first available 
opportunity.  

2.  VA must ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, VA 
should ensure that the notification 
requirements set forth in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) are 
fully complied with and satisfied.  This 
includes notifying the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate his 
claims, (2) of the information and 
evidence that VA will seek to provided, 
and (3) of the information and evidence 
that the veteran is expected to provide.  
The veteran should be requested to 
provide any evidence in his possession 
that pertains to the claims.

3.  After the development requested above 
has been completed, the RO should review 
the record to ensure that it is adequate 
for appellate review.  If the benefits 
sought are not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  This must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Upon completion of the above, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  No action is required of the veteran until he 
receives further notice.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




